Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Valenzia appeals from the district court’s order granting summary judgment in favor of the Baltimore City Board of School Commissioners in his employment discrimination action. We have reviewed the record and the parties’ arguments on appeal, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Valenzia v. Baltimore City Bd. of Sch. Comm’rs, No. 1:12-Cv-00243-CCB, 2014 WL 4661486 (D.Md. Sept. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.